Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on March 1, 2021.
Claims 16-24, 26-27, 29-31, 33-34 and 36-39 are currently pending. Claims 16, 36 and 39 have been amended.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19, 27, 30, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2013/0223479) (hereinafter Satou) in view of  Axelson et al. (US 5804092) (hereinafter Axelson).
Regarding claim 16, Satou teaches a sensor element comprising: 
a ceramic main body (thermosensitive element) (2) (see Abstract, paragraphs 0024-0026, 0073-0074 and 0091);

However Satou does not explicitly teach the surface layer being a sputtered layer.
Axelson teaches that sputtered layer (sputtered metallized coating) provides a more tailored thermal expansion response and hence allows for better management of residual stress and the join (see column 7, lines 5-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as taught by Satou with a sputtered layer as taught by Axelson.  One would be motivated to make this combination in order to provide a more tailored thermal expansion response and to allow for better management of residual stress a the join.
Regarding claim 19, Satou further teaches the contact piece (lead wire) (21) comprising a metal from the group consisting of Cu, Fe and Ni (Ni; see paragraph 0076).
Regarding claim 27, Satou as modified by Axelson teaches a sensor arrangement (see Satou Figure 1) comprising: the sensor element according to claim 16 (see rejection of claim 6 above); Satou further teaches a support (sheath pin) (3) for supporting the main body (thermos sensitive element) (2) (see Figure 2 and paragraphs 0024-0026, 0082 and 0091).
Regarding claim 30, the prior combination teaches all the limitations of claim 27.
However Satou as modified by Axelson does not explicitly teach the contact piece forming an integral constituent part of the support.

Regarding claim 36, Satou in view of Axelson teaches a method for producing the sensor element according to claim 16, the method comprising:
fastening the at least one electrical contact piece (lead wire) (21) to the electrode base (electrode film) (20), which is partially covered by the surface layer (bonding material) (22) (see Figure 1 and paragraph 0037), wherein the electrode base (electrode films) (20) being partially covered by the surface layer (bonding material) (22), is at the ceramic main body (see paragraph 0052 and Figure 1)
Regarding claim 39, Satou teaches a sensor element comprising: 
a ceramic main body (thermosensitive element) (2) (see Abstract, paragraph 0073 and Figure 1); at least one electrode (electrode film) (20) arranged at the main body (thermosensitive element) (2), wherein the electrode comprises an electrode base (electrode film) (20) partially covered by a surface layer (bonding material) (22); and at least one wire electrical contacting (lead wires) (21) the electrode,
wherein the wire (lead wire) (21) is fastened to a part of the electrode base (electrode film) (20) which is free from the surface layer (bonding material) (22) (see Figure 1), wherein the surface layer bonding material) (22) comprises an oxidation inhibiting metal selected from the group consisting of silver, gold, copper and aluminum (Fe-Cr-Alloy) (see Abstract, paragraphs 0024-0026, 0052, 0073-0074, 0077 and 0091 and Figure 1).
However Satou does not explicitly teach the surface layer being a sputtered layer.
Axelson teaches that sputtered layer (sputtered metallized coating) provides a more tailored thermal expansion response and hence allows for better management of residual stress and the join (see column 7, lines 5-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer as taught by Satou with a sputtered layer as taught by .


Claim 18 and 23- 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of  Axelson as applied to claim 16 above, in further view of Lavenuta (US 2002/0101326) (hereinafter Lavenuta).
Regarding claim 18, the prior combination teaches all the limitations of 16.
 	However Satou as modified by Axelson does not explicitly the contact piece being fastened to the electrode base by thick-wire bonding or thin-wire bonding.
Lavenuta further teaches the contact piece (contact) (31) is fastened to the electrode base (electrode) (12a-c) by thick-wire bonding or thin-wire bonding (gold wire) (34) (see paragraph 0048 and Figure 5a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the contact piece as taught by the prior combination to be fastened to the electrode base by thin-wire bonding as taught by Lavenuta.  One would be motivated to make this combination in order to provide good electrical conductivity.
Regarding claim 23, the prior combination teaches all the limitations of claim 16.
However Satou as modified by Axelson does not explicitly teach the electrode base having multiple layers which are arranged directly one above the other.
Lavenuta further teaches wherein the electrode base (electrodes) (12a-c and 13a-c) has multiple layers which are arranged directly one above the other (see Abstract, paragraphs 0037, 0041 -0042 and Figs. 3c, 4c and 5c).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode base as taught by the prior combination with multiple layers which are arranged directly one above the other as taught by Lavenuta.  One would be motivated to make this combination in order to provide for the manufacture of a sensor element with leach resistant 
Regarding claim 24, the prior combination teaches all the limitations of claim 23.
However Satou as modified by Axelson and Lavenuta does not explicitly teach the electrode base having a layer comprising nickel.
Lavenuta teaches the electrode base (12a-c and 13a-c) having a layer comprising nickel (third electrode layer) (12c and 13c) (see paragraph 0024).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode base as taught by the prior combination with a layer comprising nickel taught by Lavenuta.  One would be motivated to make this combination in order to provide a barrier layer and prevent diffusion from the metals of the electrode base into surrounding materials. 
Regarding claim 26, Satou further teaches the contact piece (lead wire) (21) being fastened to a layer (electrode films) (20) which is partially covered by the surface layer (bonding material) (22) (see paragraph 0052 and Figure 1).
Regarding claim 37, Satou teaches the support (sheath pin) (3) having a rod-shaped form (see paragraphs 0091 and Figure 2).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of  Axelson as applied to claim 16 above, in further view of Macklen (GB 2162686) (hereinafter Macklen).
Regarding claim 17, the prior combination teaches all the limitations of claim 16.
However Satou as modified by Axelson does not explicitly teach the contact piece being fastened by gap welding, thermode welding or laser welding.
Macklen teaches the contact piece (leads) (4,5) being fastened by gap welding (see Abstract, page 1, left column, lines 5-14, lines 42-53 and Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the contact piece as taught by the prior combination with the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of  Axelson as applied to claim 16 above, in further view of Kloiber et al. (WO 2010/055013) (hereinafter Kloiber).
Regarding claim 20, the prior combination teaches all the limitations of claim 16.
However Satou as modified by Axelson does not explicitly teach wherein the electrode has at least one layer which is formed by a burnt-in paste.
Kloiber teaches wherein the electrode having at least one layer which is formed by a burnt-in paste (conductive compound (see page 2, lines 20-26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by the prior combination with the electrode having at least one layer which is formed by a burnt-in paste as taught by Kloiber. One would be motivated to make this combination in order to manufacture a multi-layer electrode part.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of  Axelson as applied to claim 16 above, in further view of Fujii et al. (US 6462643) (hereinafter Fujii).
Regarding claim 21, the prior combination teaches all the limitations of claim 16.
However Satou as modified by Axelson does not explicitly teach wherein the electrode has at least one sputtered layer.
Fujii teaches the electrode (electrode) (2) having at least one sputtered layer (see column 5, lines
15-17).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by the prior combination with at least one sputtered layer as taught by Fujii. One would be motivated to make this combination in order to provide better adhesion to the substrate.
Regarding claim 22, the prior combination teaches all the limitations of claim 21.

Fujii teaches wherein the sputtered layer comprising nickel (see column 5, lines
15-17).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by the prior combination with the sputtered layer comprising nickel as taught by Fujii. One would be motivated to make this combination in order to provide better adhesion to the substrate.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Axelson as applied to claim 27 above, in further view of Hori et al. (US 9153365) (hereinafter Hori).
Regarding claim 29, the prior combination teaches all the limitations of claim 27.
 	However Satou as modified by Axelson does not explicitly teach the contact piece being a separate wire connecting the sensor element with the support.
Hori teaches the contact piece (signal wire) (21) being a separate wire connecting the sensor element with the support (sheath pin) (3) (see Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor element as taught by the prior combination with the contact piece being a separate wire connecting the sensor element with the support as taught by Hori. One would be motivated to make this combination in order to protect the sensor element and prevent bending and/or breakage of the contact piece

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Satou in view of Axelson as applied to claim 27 above, in further view of Kawamoto et al. (US 7193498) (hereinafter Kawamoto).

However Satou as modified by Axelson does not explicitly teach the support being a circuit board or has at least one thick wire.
Kawamoto teaches the support being a circuit board (printed circuit board) (5) (see column 4, lines 37-48).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by the prior combination with the support being a circuit board as taught by Kawamoto. One would be motivated to make this combination in order to obtain and accurate temperature measurement of the circuit board by providing a direct contact with the sensor element.

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Axelson as applied to claim 27 above, in further view of Kawase et al. (US 8092085) (hereinafter Kawase).
Regarding claim 33, the prior combination teaches all the limitations of claim 27.
However Satou as modified by Axelson does not explicitly teach the support comprising two support elements, the sensor element comprising two electrodes and two contact elements, and wherein each of the contact elements connects one of the electrodes with one of the support elements.
Kawase teaches the support comprising two support elements (termination portion) (14a and 14b), the sensor element comprising two electrodes (electrodes) (3a and 3b) and two contact elements (leads) (9a and 9b), and wherein each of the contact elements (leads) (9a and 9b) connects one of the electrodes (electrodes) (3a and 3b) with one of the support elements (termination portion) (14a and 14b) (see Figure 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor element as taught by the prior combination with the support comprising two support elements, the sensor element comprising two electrodes and two contact elements, and wherein each of the contact elements connects one of the electrodes with one of .

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Axelson in further view of Kawase as applied to claim 34 above, in further view of Lavenuta.
Regarding claim 34, the prior combination teaches all the limitations of claim 33. 
However Satou as modified by Axelson and Kawase does not explicitly teach the contact elements being thick wires or bars.
Lavenuta teaches the contact elements being thick wires (contact) (31) (see paragraph 0048 and Fig. 5a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the contact elements as taught by the prior combination with thick wires as taught by Lavenuta. One would be motivated to make this combination in order to provide thermomechanical robustness to the contact elements.

Claims 27 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou in view of Axelson as applied to claim 16 above, in further view of Ballandras et al. (US 2015/0131244) (hereinafter Ballandras).
Regarding claim 27, Satou as modified by Axelson teaches a sensor arrangement (see Lavenuta Figures 4B and 5a) comprising the sensor element according to claim 16 (see rejection of claim 16 above).
However Satou as modified by Axelson does not explicitly teach a support for supporting the main body.
Ballandras teaches a support (carrier substrate) (24) for supporting the main body (electrical component) (4) (see Figures 1-2 and paragraphs 005, 0016, 0023 and 0053).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor element as taught by the prior combination with a 
Regarding claim 38, the prior combination teaches all the limitations of claim 27.
However Satou as modified by Axelson and Ballandras does not explicitly teach the support comprising a ceramic having at least on metallization for electrically connecting the electrode.
Ballandras teaches the support (carrier substrate) (24) comprising a ceramic (alumina) having at least on metallization (adhesive tin layer) (25) for electrically connecting the electrode (electrical connection) (8) (see Figure 1-2 and paragraphs 0005, 0016, 0023 and 0053).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor element as taught by the prior combination with the support comprising a ceramic having at least on metallization for electrically connecting the electrode of Ballandras. One would be motivated to make this combination in order to provide an electrically insulating substrate.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments in page 2 of the Remarks that “Lavenuta nor Satou discloses an electrode base partially covered by a surface layer that is an oxidation-preventing surface layer for exposed parts of the electrode base and that the contact piece is fastened to a part of the electrode base electrode base which is free from the surface layer.”  This argument is not persuasive.  It is respectfully submitted that the Examiner did not set forth that Lavenuta in view of Satou teaches the newly added limitations of amended claim 16.  Newly amended claim 16 has been rejected under 35 USC 103 as being unpatentable over Satou in view of Axelson (see rejection of claim 16 above).
Regarding Applicant’s arguments in page 3 of the Remarks that “[t]he bonding material of Satou is clearly not an oxidation-preventing surface layer. As can be seen in Figure 1, for example, the bonding material is not a thin layer or a layer in general. It has a rather bulbous structure. In contrast, the surface layer of claim 16 is clearly defined as a layer, having a flat structure since it is a sputtered layer. It is not 
The Examiner respectfully submits that the bonding material as taught by Satou is an oxidation-preventing surface layer.  Satou clearly discloses that “The bonding material is preferably formed by a paste-state Fe--Cr--Al alloy being baked. In this instance, a passive film of Al is formed. Therefore, oxidation resistance at high temperatures is excellent.” (see paragraph 0052) 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “thin layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a layer, having a flat structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments that the “bonding material” as disclosed by Satou is not “a layer in general” because “[i]t has a rather bulbous structure”.  This argument is not persuasive. The Examiner respectfully submits that the Merriam-Webster.com Dictionary defines a layer as “one thickness, course, or fold laid or lying over or under another” (see “layer.” Merriam-Webster.com Dictionary). Therefore, the “bonding material” as taught by Satou meets the claimed language.
Regarding Applicant’s arguments in page 3 of the Remarks that “Satou does not show a surface layer or a surface protecting structure which covers parts of an electrode which are free from a contact piece. This means that Satou neither teaches nor motivates a skilled artisan to modify the surface layer of Lavenuta such that it covers only a part of the electrode base which serves to protect only these otherwise freestanding areas of the electrode base”. This argument is not persuasive.  
Regarding Applicant’s arguments that the “bonding material” as disclosed by Satou is not “a layer in general” because “[i]t has a rather bulbous structure”.  This argument is not persuasive. The Examiner 
Regarding Applicant’s arguments that “Satou does not show a surface layer or a surface protecting structure which covers parts of an electrode which are free from a contact piece. This means that Satou neither teaches nor motivates a skilled artisan to modify the surface layer of Lavenuta such that it covers only a part of the electrode base which serves to protect only these otherwise freestanding areas of the electrode base.” This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a surface layer or a surface protecting structure which covers parts of an electrode which are free from a contact piece”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to independent claim 39, applicant have presented similar arguments to those presented for independent claim 16.  In response, the examiner respectfully disagrees for similar reasons discussed above with respect to independent claim 16.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/
Examiner, Art Unit 2855                                                                                                                                                                                           




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855